 



Exhibit 10.1
Amendment No. 2 to Employment Agreement
Between
Cincinnati Bell Inc. and John F. Cassidy
     The employment agreement between Cincinnati Bell Inc. and John F. Cassidy
with an effective date of January 1,1999, and amended as of September 20, 2002,
is hereby further amended to reflect a revised payment amount under Section 13.
E. effective as of July 26, 2005.
The third sentence of Section 13. E. is amended to read in its entirety as
follows:
     In the event of a termination under this Section 13.E., Employer shall pay
Employee an amount equal to 2.99 times the sum of the annual Base Salary rate in
effect at the time of termination and the Bonus target in effect at the time of
termination, all stock options shall become immediately exercisable (and
Employee shall be afforded the opportunity to exercise them), the restrictions
applicable to all restricted stock shall lapse and any long term awards shall be
paid out at target.
All capitalized terms used in this amendment shall have the meanings ascribed to
them in the Employment Agreement. All other terms and conditions of the
Employment Agreement not specifically mentioned herein shall remain in full
force and effect as previously agreed upon by the parties.

     
CINCINNATI BELL INC.
  EMPLOYEE
 
   
 
   
 
   
 
   
By: Phillip R. Cox
  John F. Cassidy
Its: Chairman of the Board of Directors
   

